J-S24017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.J., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: A.S., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 523 EDA 2022

               Appeal from the Order Entered February 15, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0001376-2019

    IN THE INTEREST OF: J.A.J., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.S., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 524 EDA 2022

              Appeal from the Decree Entered February 15, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000684-2021


BEFORE:      PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY LAZARUS, J.:                             FILED AUGUST 12, 2022

        A.S. (Mother) appeals from the decree and order, entered in the Court

of Common Pleas of Philadelphia County, terminating her parental rights to

her child, J.J. (Child) (born 8/19), and changing the permanency goal to




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24017-22



adoption, respectively.1 Counsel has filed a petition to withdraw pursuant to

Anders v. California, 386 U.S. 738 (1967).2       Due to Mother’s consistent

failure to comply with court-ordered objectives in order to address the

significant mental health issues and intellectual disabilities that prevent her

from capably parenting Child, we affirm. We also grant counsel’s petition to

withdraw.

       Immediately following Child’s birth in August 2019, the Philadelphia

Department of Human Services (DHS) received a general protective services

(GPS) report regarding Mother’s and Child’s father’s (Father’s)   3   inability to

care for Child. The GPS report indicated that both parents have intellectual

disabilities and that they were unable to feed Child properly in the hospital.

DHS obtained an order of protective custody six days after Child’s birth; Child

was placed with maternal great-grandmother, where he still resided at the

time of the instant termination hearing.
____________________________________________


1 Mother’s counsel has complied with the dictates of Commonwealth v.
Walker, 185 A.3d 960 (Pa. 2018), by filing two separate notices of appeal—
one on the dependency docket (523 EDA 2022) and one on the adoption
docket (524 EDA 2022). See Walker, supra at 976 (“Where . . . one or more
orders resolves issues arising on more than one docket or relating to more
than one judgment, separate notices of appeals must be filed.”); see also In
the Matter of M.P., 204 A.3d 976, 981 (Pa. Super. 2019) (applying Walker
holding to children’s fast track appeals). Those appeals were consolidated sua
sponte by our Court on April 4, 2022. See Order, 4/6/22; see also Pa.R.A.P.
513.
2   See also Commonwealth v. McClendon, 434 A.2d 1185 (Pa. 1981).

3 Although Father’s parental rights were also terminated, he is not a party to
the present appeal. At the time of the termination hearing, Mother and Father
were together. N.T. Termination Hearing, 2/15/22, at 20.

                                           -2-
J-S24017-22



       Child was adjudicated dependent, following a hearing, on September 9,

2019. At the dependency hearing, the court ordered that Mother undergo a

behavioral health evaluation with IQ testing and obtain an intensive case

manager for herself.        DHS also set the following parental objectives for

Mother: (1) attend parenting classes; (2) contact adult intensive disability

services for self-help; and (3) undergo a parenting capacity evaluation.

       Mother completed a behavioral health evaluation on September 11,

2019, which recommended that she engage in Fidelity Community Treatment

for therapy, manage her medications, learn cognitive behavioral techniques,

obtain intensive disability services (IDS) and a personal intensive case

manager, engage in family school, and undergo a parenting capacity

evaluation.4 Social workers at the community umbrella agency (CUA) referred

Mother for services to help her meet these objectives.

       Mother     was    diagnosed      with     adjustment   disorder,   unspecified

schizophrenic spectrum, psychotic disorder, schizoaffective disorder, and

intellectual disabilities. Mother is considered “extremely low functioning, with

a full-scale IQ of 50.5 Mother also suffers from lupus, a chronic disease that

involves the immune system and can cause damage to any part of the body.
____________________________________________


4Mother did not have the cognitive ability to complete her parenting capacity
evaluation over the telephone.
5 A case manager testified that Mother is unable to function independently.
See N.T. Termination Hearing, 2/15/22, at 25-28 (noting Mother does not
know how to navigate public transportation, could not get from her house to
the agency on her own, needs assistance with menial tasks, and has trouble
figuring out how to get food and eat when she is home alone).

                                           -3-
J-S24017-22



See https://www.usinlupus.com/basics-of-lupus/what-is-lupus (last

visited on 7/29/22).

        Except for sporadic, supervised visits with Child at great-grandmother’s

home and DHS pre-COVID-19, Mother failed to consistently attend virtual

visits with Child; Mother last saw Child in April 2021. As a result of her non-

compliance with visitation, Mother was precluded from engaging in family

school. Mother never engaged in mental health treatment or achieved the

necessary stability to participate in IDS despite a social worker filling out the

IDS application with Mother and mailing it in for her.

        On November 12, 2021, DHS filed petitions seeking to terminate

Mother’s and Father’s parental rights. On February 15, 2022, the trial court

held a termination hearing6 at which CUA case managers Janine Allen and Asia

White, as well as CBH representative, Tisha Morales, testified. Following the

hearing, the court terminated Mother’s parental rights pursuant to sections

2511(a)(1), (2), (5), (8) and (b) of the Adoption Act.7 The court stated its

reasons for termination on the record as follows:

        I find that there’s been clear and convincing evidence to justify
        the termination of both [M]other[’s] and [F]ather’s rights under
____________________________________________


6 At the termination hearing, Child was represented by Judith Kotch-Curtis,
Esquire, a child advocate and guardian ad litem. See In Re: T.S., E.S., 192
A.3d 1080, 1092 (Pa. 2018) (“[D]uring contested termination-of-parental-
rights proceedings, where there is no conflict between a child’s legal and best
interests, an attorney-guardian ad litem representing the child’s best interests
can also represent the child’s legal interests.”).
7   23 Pa.C.S. §§ 2101-2938.


                                           -4-
J-S24017-22


        2511(a)(1), (2), (5), (8) and 2511(b). I do not find that there
        would be any irreparable harm as a result of the termination of
        rights, and that it would, in fact, be in the child’s best interest.

        This is an unfortunate situation where the parents have not
        demonstrated any capacity for almost two years to care for the
        life of their child. They have not seen their child in nearly a year,
        and at best, have made minimal attempts throughout the duration
        of this case to accomplish what they need to, to be reunited with
        [C]hild.

        And, for these reasons, I’m going to grant this request, and we
        will change the goal in this case to adoption.

N.T. Termination Hearing, 2/15/22, at 64.

        Mother filed timely notices of appeal.8 On June 3, 2022, counsel filed a

petition for leave to withdraw9 with our Court, pursuant to Anders, supra.




____________________________________________


8 On May 8, 2022, our Court entered an order noting that Mother’s counsel
had failed to file an appellate brief and that it “appear[ed] to this Court that
Attorney Angelotti ha[d] abandoned [Mother].” Order, 5/8/22. Accordingly,
we remanded the matter to the trial court for a determination as to whether
counsel had, in fact, abandoned Mother. On remand, the trial court concluded
that counsel had not, in fact, abandoned Mother, and permitted counsel to file
a late brief. The case has now been returned to this panel for final disposition.

9   Pursuant to Pa.R.A.P. 1925(c)(4):

        If counsel intends to seek to withdraw in a criminal case pursuant
        to Anders/Santiago or if counsel intends to seek to withdraw in
        a post-conviction relief appeal pursuant to Turner/Finley,
        counsel shall file of record and serve on the judge a statement of
        intent to withdraw in lieu of filing a [Rule 1925(b)] Statement.

Pa.R.A.P. 1925 (c)(4). See In the Interest of J.T., 983 A.2d 771 (Pa.
Super. 2009) (where Anders procedure from criminal proceedings has
been applied to parental termination cases, parent’s counsel acted
appropriately by following Rule 1925(c)(4) in appeal from decision
terminating parental rights to child).


                                           -5-
J-S24017-22



In In re Adoption of V.E., 611 A.2d 1267 (Pa. Super. 1992), our Court

stated:

      Counsel appointed to represent an indigent parent on a first
      appeal from a decree involuntarily terminating his or her parental
      rights, may, after a conscientious and thorough review of the
      record, petition this court for leave to withdraw representation if
      he or she can find no issues of arguable merit on which to base
      the appeal. Given the less stringent standard of proof required
      and the quasi-adversarial nature of a termination proceeding in
      which a parent is not guaranteed the same procedural and
      evidentiary rights as a criminal defendant, the court holds that
      appointed counsel seeking to withdraw representation must
      submit an Anders brief.

Id. at 1275. Moreover, we held that “any motion to withdraw representation,

submitted by appointed counsel, must be accompanied by an advocate’s brief,

and   not   the   amicus   curiae   brief   delineated   in   [Commonwealth

v.]McClendon, [434 A.2d 1185 (Pa. 1981)]. See also In re Adoption of

R.I., 312 A.3d 601, 602 (Pa. 1973) (“[T]he logic behind . . . an individual in

a criminal case being entitled to representation by counsel at any proceeding

that may lead to ‘the deprivation of substantial rights’[,] . . . is equally

applicable to a case involving an indigent parent faced with the loss of her

child.”).

      In his advocate’s brief, counsel raises the following issues for our

consideration:

      (1)   Did [] counsel for [Mother] meet the requirements of
            Anders[] and [Commonwealth v.] Santiago[, 978 A.2d
            349, 361 (Pa. 2009)?]

      (2)   Did the trial court err as a matter of law or abuse[] its
            discretion where it determined that the requirements of 23


                                     -6-
J-S24017-22


              Pa.C.S.A. § 2511(a) to terminate [Mother’s] parental rights
              were met[?]

       (3)    Did the trial court err as a matter of law or abuse[] its
              discretion where it determined the requirements of 23
              Pa.C.S.A. 2511(b) were met[?]

       (4)    Did the trial court err as a matter of law or abuse[] its
              discretion where it determined that that permanency goal
              for [Child] should be changed to adoption[?]

Anders Brief, at 3.

       Before reaching the merits of Mother’s appeal, we must first address

counsel’s application to withdraw. To withdraw under Anders, counsel must:

       (1) petition the court for leave to withdraw stating that, after
       making a conscientious examination of the record, counsel has
       determined that the appeal would be frivolous; (2) furnish a copy
       of the [Anders] brief to the [appellant]; and (3) advise the
       [appellant] that he or she has the right to retain private counsel
       or raise additional arguments that the [appellant] deems worthy
       of the court’s attention.[10]

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009)). With respect to the third requirement of Anders, that counsel inform

the appellant of his or her rights in light of counsel’s withdrawal, this Court

has held that counsel must “attach to [his or her] petition to withdraw a copy

of the letter sent to [the] client advising him or her of their rights.”

Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

       An Anders brief must also comply with the following requirements:



____________________________________________


10 Mother has not retained private counsel or raised any pro se additional
arguments on appeal.

                                           -7-
J-S24017-22


      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. Finally, this Court must “conduct an independent

review of the record to discern if there are any additional, non-frivolous issues

overlooked by counsel.” Commonwealth v. Flowers, 133 A.3d 1246, 1250

(Pa. Super. 2015) (footnote omitted).

      Instantly, Mother’s counsel filed a petition with our Court, seeking leave

to withdraw his appearance as counsel in this appeal and acknowledging that

he has “conducted a conscientious examination of the record [and that he]

has determined that, in spite of [Mother’s] expressed desire, an appeal []

would be wholly frivolous.” Petition to Withdraw, 6/3/22, at ¶¶ 5-6. Attached

to the petition is a copy of the letter counsel sent to Mother advising her of

her rights. Counsel has also filed an Anders brief, in which he complies with

the procedures announced in Santiago. Counsel has furnished this brief to

Mother and advised her that she may retain new counsel or proceed pro se.

Accordingly, we find that counsel has substantially complied with the

requirements of Anders and Santiago, and, thus, we may review the issues

raised by counsel and also conduct our independent review of the record to

determine whether Mother’s appeal is, in fact, frivolous. Commonwealth v.


                                      -8-
J-S24017-22



Wrecks, 934 A.2d 1287, 1290 (Pa. Super. 2007) (substantial compliance with

Anders requirements sufficient).

      Our standard of review in termination of parental rights cases is well-

settled:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).   See also In re C.P., 901 A.2d 516, 520 (Pa. Super. 2006) (party

seeking termination of parental rights bears burden of proving by clear and

convincing evidence that at least one of eight grounds for termination under

23 Pa.C.S. § 2511(a) exists and that termination promotes emotional needs

and welfare of child set forth in 23 Pa.C.S. § 2511(b)).

      Instantly, Child was initially removed from Mother’s care, only days after

his birth, due to Mother’s severe mental health issues and developmental

issues, resulting in Mother’s inability to meet Child’s basic needs.      At the

termination hearing, a CUA case manager testified that, although Mother

completed a parenting class in June 2021, she did not follow through with IDS

in order to establish additional mental health services. A case manager also


                                      -9-
J-S24017-22



testified that Mother’s cognitive developmental delay made her unable to

participate in the parenting capacity evaluation. N.T. Termination Hearing,

2/15/22, at 17-18. With regard to housing, CUA case manager Allen testified

that Mother moved several times throughout the life of the case; each of these

residences were deemed inappropriate as they were in “deplorable conditions

[with] leaky roofs [and] hazards.” Id. at 22. Mother’s sole source of income

is Social Security. Id. Further, Mother declined the opportunity to move in

with great-grandmother and Child. Id. at 42-43.

      Thus, despite services from CUA and DHS, Mother failed to engage in

mental health treatment, obtain stable housing, maintain consistent visitation

with Child, or receive help with her intellectual disabilities. Mother also turned

down an invitation to live in a stable environment with Child at great

grandmother’s residence.       Since the time that Child was adjudicated

dependent and placed with great-grandmother, more than two years ago,

Mother has minimally complied with her plan objectives in order to be reunited

with Child.   Most notably, Mother’s significant mental health problems and

intellectual disabilities, which classify her as “extremely low functioning,”

make her incapable of adequately and appropriately parenting Child. See N.T.

Termination Hearing, 2/15/22, at 25.          Because the record supports the

conclusion that termination would best serve Children’s needs and welfare,

the court properly terminated Mother’s parental rights pursuant to section




                                     - 10 -
J-S24017-22



2511(a)(8).11     See Adoption of C.J.P., 114 A.3d 1046, 1054 (Pa. Super.

2015) (“A child’s life simply cannot be put on hold in the hope that the parent

will summon the ability to handle the responsibilities of parenting.”) (citation

omitted).

       Additionally, the court properly terminated Mother’s parental rights

pursuant to section 2511(b), where testimony revealed that there is no

existing bond between Mother and Child and that Mother does not meet any

of Child’s “emotional, medical,[12] educational, developmental, or daily needs.”

N.T. Termination Hearing, 2/15/22, at 39-40, 42; see id. at 40 (CUA case

manager describing Mother’s relationship with Child as “nonexistent”).

Moreover, CUA case manager Allen testified that it would be in Child’s best

interest to terminate Mother’s parental rights where Mother is simply not

capable of caring for Child due to her significant intellectual challenges. Id.

at 41. Moreover, the same case manager testified that it would not cause

Child irreparable harm if Mother’s parental rights were terminated. Id. at 42.

Finally, Child was placed with maternal great-grandmother only days after his


____________________________________________


11 See 23 Pa.C.S. § 2511(a)(8) (“The child has been removed from the care
of the parent by the court or under a voluntary agreement with an agency, 12
months or more have elapsed from the date of removal or placement, the
conditions which led to the removal or placement of the child continue to exist
and termination of parental rights would best serve the needs and welfare of
the child.”).

12Child was born with a medical condition, Cytomegalovirus (CMV), which can
cause hearing loss, developmental delay and, more rarely, vision problems.
N.T. Termination Hearing, 2/15/21, at 46.

                                          - 11 -
J-S24017-22



birth, Mother has not visited with Child since April 2021, and Mother did not

engage well when she did participate in visits with Child. Id. at 24.

      Under such circumstances, we conclude that the trial court properly

terminated Mother’s parental rights under section 2511(b) where Mother’s

parental incapacity, and the likelihood that she will never be able to remedy

that incapacity, is an important consideration when determining what is best

for Child’s developmental, physical, and emotional needs and welfare. In re

Adoption of C.D.R., 111 A.3d 1212, 1220 (Pa. Super. 2015) (“Clearly, it

would not be in Child’s best interest for his life to remain on hold indefinitely

in hopes that Mother will one day be able to act as his parent.”) (citation

omitted).

      In her final issue, Mother contends that the court improperly changed

Child’s permanency goal from reunification to adoption where the change was

not in Child’s best interest.

      When reviewing a goal change order, this Court adheres to an abuse of

discretion standard of review. See Interest of D.R.-W., 227 A.3d 905, 917

(Pa. Super. 2020).     We must accept the trial court’s factual findings and

credibility determinations if the record supports them, but need not accept the

court’s inferences or legal conclusions. Id.

      Pursuant to [42 Pa.C.S.A.] § 6351(f) of the Juvenile Act, when
      considering a petition for a goal change for a dependent child, the
      juvenile court is to consider, inter alia: (1) the continuing
      necessity for and appropriateness of the placement; (2) the extent
      of compliance with the family service plan; (3) the extent of
      progress made towards alleviating the circumstances which
      necessitated the original placement; (4) the appropriateness and

                                     - 12 -
J-S24017-22


      feasibility of the current placement goal for the children; (5) a
      likely date by which the goal for the child might be achieved; (6)
      the child’s safety; and (7) whether the child has been in placement
      for at least fifteen of the last twenty-two months. The best
      interests of the child, and not the interests of the parent,
      must guide the trial court. As this Court has held, a child’s
      life simply cannot be put on hold in the hope that the parent
      will summon the ability to handle the responsibilities of
      parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations and quotation

marks omitted) (emphasis added).

      Here, the evidence reveals that Child has been in placement for more

than two and a half years, Child needs permanency, Mother does not have the

capacity to properly care for Child (or even herself independently), Mother’s

progress in her service objectives has been minimal at best, and nothing in

the record suggests that Mother would be able to reunify with Child within any

reasonable amount of time.       Under these circumstances, the trial court

properly concluded that changing the placement goal was in Child’s best

interests. Interest of D.R.-W., supra; In re A.B., supra.

      Following our independent review of the certified record, we conclude

that the appeal is frivolous and unsupported in law or in fact. Thus, we grant

counsel’s application to withdraw.   In re V.E., supra.    Moreover, there is

ample, competent evidence to support the trial court’s factual findings,

T.S.M., supra, and the court’s conclusions are not a result of an error of law

or an abuse of discretion. Id.

      Decree and order affirmed. Application to withdraw granted.




                                     - 13 -
J-S24017-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/12/2022




                          - 14 -